Citation Nr: 0914419	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  06-27 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel




INTRODUCTION

The Veteran had active service from January 1968 to December 
1971.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a November 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The VA will notify the 
appellant if further action is required.


REMAND

In order to address the merits of the claims for service 
connection for bilateral hearing loss and tinnitus, the Board 
finds that additional development of the evidence is required 
in the form of a VA etiological examination and opinion.  

In disability compensation (service-connection) claims, the 
VA must provide a medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for VA to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 
79, 81 (2006).  

The Veteran contends he has current hearing loss and tinnitus 
attributable to acoustic trauma from his military service.  
The Veteran's military occupational specialty (MOS) was as a 
security policeman, which is not normally associated with a 
presumption of acoustic trauma.  However, the Veteran has 
stated that he was exposed to noise trauma due to exposure to 
aircraft engine noise while working as a security policeman 
on the flight line.  See the Veteran's notice of disagreement 
(NOD) dated in December 2005.  During service, a hearing loss 
disability under the threshold standards of 38 C.F.R. § 3.385 
was not evidenced.  This VA regulation indicates impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when 
the auditory threshold for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  There is no evidence of the 
Veteran experiencing hearing loss matching any of the above 
criteria in the Veteran's service treatment records.

However, as the Court indicated in Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992), hearing loss disability by the 
standards of 38 C.F.R. § 3.385 is not required during 
service, only currently.  In fact, the laws and regulations 
do not specifically require complaints of or treatment for 
hearing loss during service in order to establish service 
connection.  Id.  See also Hensley v. Brown, 5 Vet. App. 155, 
159 (1993) (where the Court held that, even though disabling 
hearing loss may not be demonstrated at separation, a Veteran 
may nevertheless establish service connection for a current 
hearing loss disability by submitting evidence that the 
current disability is related to service).

During service, the Veteran does show hearing loss.  First, a 
June 1970 audiogram appears to show some signs of hearing 
loss.  Furthermore, at his separation examination, the 
Veteran showed hearing loss, particularly in his right ear, 
in the period between his enlistment examination and his 
separation examination.  Post-service, the Veteran has 
submitted an audiogram, along with an authorization for the 
RO to obtain the Veteran's history at the Audibel Hearing Aid 
Center, which does appear to indicate some levels of hearing 
loss.  This chart is not signed by a medical examiner and is 
not sufficient to prove a current disability, but does 
indicate that a VA examination may be warranted.  The RO 
wrote to Audibel to request a report of the care provided to 
the Veteran, and appears to have been sent a copy of this 
record.  However, again, this chart is not signed by a 
medical examiner and is not sufficient to prove a current 
disability.  Finally, there is a VA medical treatment record, 
dated in September 2006, which indicates hearing loss, but 
fails to address the standards required by 38 C.F.R. § 3.385.

It is unclear from this record whether the Veteran meets the 
threshold minimum requirements of § 3.385 to consider the 
extent of his hearing loss a disability by VA standards.  
Further, the Board notes that the available medical evidence 
appears to reflect complaints of tinnitus many years after 
service.  Therefore, based on this evidence and the Court's 
recent decision in McLendon, a VA medical examination and 
opinion are needed to determine whether he now satisfies 
these threshold minimum requirements of § 3.385 and, if he 
does, to determine whether his current bilateral hearing loss 
and tinnitus are connected to his military service, and in 
particular to his alleged in-service acoustic trauma.

Accordingly, the case is REMANDED for the following action:

1.	Ask the Veteran to identify all health 
care providers that have treated, or 
evaluated, him for bilateral hearing 
loss and tinnitus, and attempt to 
obtain records from each health care 
provider that he identifies who might 
have available records of such 
treatment, if not already in the 
claims file.  If records are 
unavailable and future attempts to 
retrieve the records are futile, 
notations to that effect should be 
annotated to the claims folder.

2.	Arrange for the Veteran to undergo an 
appropriate VA audiology examination 
by an ear, nose, and throat (ENT) 
specialist to determine the nature and 
extent of his bilateral hearing loss 
as defined by VA regulation, 38 C.F.R. 
§ 3.385 (2008).  He is hereby advised 
that failure to report for his 
scheduled VA examination, without good 
cause, may have adverse consequences 
on this claim.  The examination should 
include any diagnostic testing or 
evaluation deemed necessary.  The 
examination must include audiometric 
testing and speech recognition testing 
using the Maryland CNC Test.  The 
specific results of this test should 
be set forth in the examination 
report.  

The claims file, including a complete 
copy of this remand, must be made 
available for review of the Veteran's 
pertinent history.  The examiner must 
make clear in the report that such a 
review was accomplished.  

Based on the test results and review 
of the claims file, and assuming the 
Veteran has sufficient hearing loss to 
meet the threshold minimum 
requirements of 38 C.F.R. § 3.385, the 
examiner should indicate whether it is 
at least as likely as not that the 
Veteran's current bilateral hearing 
loss and tinnitus disorders are the 
result of his military service - and, 
in particular, due to any acoustic 
trauma he may have sustained.  

The term "at least as likely as not" 
does not mean merely within the realm 
of medical possibility, but rather 
that the weight of medical evidence 
both for and against a conclusion - 
such as causation, is so evenly 
divided that it is as medically sound 
to find in favor of that conclusion as 
it is to find against it.  The 
examiner must discuss the rationale of 
the opinion, whether favorable or 
unfavorable, based on the findings on 
examination and information obtained 
from review of the record.  If the 
examiner is unable to provide the 
requested opinion, please expressly 
indicate this and discuss why this is 
not possible or feasible. 

3.	Then, readjudicate the claims for 
service connection for bilateral 
hearing loss and tinnitus, in light of 
the additional evidence obtained since 
the September 2006 supplemental 
statement of the case (SOC).  If these 
claims are not granted to the 
Veteran's satisfaction, send him and 
his representative another SSOC and 
give them an opportunity to respond to 
it before returning the file to the 
Board for further appellate 
consideration of these claims.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




